In re Owens, Mildred D.; — Plaintiffs); applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, No. CA95 1566; Parish of Tangipahoa, 21st Judicial District Court, Div. “E”, No. 9201288.
Granted. Judgment of the court of appeal is reversed. Since it was clear prior to trial that any judgment in this case against LIGA would be subject to a $20,000 credit for the earlier settlements, the true amount in dispute at trial was only $10,000. Accordingly, the judgment of the trial court rendering judgment in favor of plaintiff and against LIGA in the full sum of $30,000 plus legal interest from the date of judicial demand and all costs, subject to a credit of $20,000, is reinstated.
LEMMON, J., not on panel.